             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
           CRIMINAL CASE NO. 2:95-cr-00030-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )             ORDER
                                )
DAVID EDWARD CATOLSTER,         )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on a motion filed by Kelvin Fuller

on behalf of the Defendant David Edward Catolster. [Doc. 52].

     The Defendant pleaded guilty to one count of aggravated sexual abuse

while in Indian country, in violation of 18 U.S.C. §§ 2241 and 1153. He was

sentenced on April 22, 1996, to a term of 97 months’ imprisonment to be

followed by five years of supervised release and was ordered to register as

a sex offender. [Doc. 23]. He did not file a direct appeal. He filed a

subsequent motion to vacate pursuant to 28 U.S.C. § 2255, which was

denied. [Docs. 28, 29]

     The present motion before the Court was filed by Kelvin Fuller, a

person who claims to hold a power of attorney for the Defendant. Mr. Fuller
requests that the Defendant “be removed from the sex offenders list” and “to

have the sex abuse charge drop[ped].” [Doc. 52 at 1].

      To the extent that Mr. Fuller is attempting to appear in this matter on

the Defendant’s behalf, this motion must be denied. Appearances in federal

court are governed by 28 U.S.C. § 1654, which permits parties “[i]n all of the

Courts of the United States ... [to] plead and conduct their own cases

personally or by counsel....” 28 U.S.C. § 1654. This section, which codifies

the Sixth Amendment's right to counsel, allows a litigant a choice between

representation by counsel and self-representation. See Faretta v. California,

422 U.S. 834 (1975). The term “counsel” as used in this context, however,

refers only to an individual authorized to practice law. See United States v.

Irwin, 561 F.2d 198, 200 (10th Cir. 1977). The right to assistance of counsel

does not include the right to representation by a person unlicensed to

practice law. United States v. Taylor, 569 F.2d 448, 451 (7th Cir. 1978); see

also United States v. Martin, 790 F.2d 1215, 1218 (5th Cir. 1986) (holding

that the defendant had no right to be represented by non-lawyer); United

States v. Wilhelm, 570 F.2d 461, 465 (3d Cir. 1978) (rejecting contention that

defendant had constitutional right “to be represented by a friend who is

neither a law school graduate nor a member of the bar”). The fact that Mr.

Fuller may hold a power of attorney for the Defendant does not permit Mr.
                                      2
Fuller to represent the Defendant in this matter. See Myers v. AT&T Corp.,

No. 2:13-cv-1432-RMG, 2013 WL 4823282, at *2 (D.S.C. Sept. 9, 2013).

     IT IS, THEREFORE, ORDERED that the motion filed by Kelvin Fuller

on behalf of the Defendant David Edward Catolster [Doc. 52] is DENIED.

     IT IS SO ORDERED.

                           Signed: November 28, 2018




                                       3
